Name: Commission Regulation (EC) No 95/98 of 14 January 1998 amending Regulation (EC) No 2133/96 as regards the deadline for payment of the second instalment of the special temporary allowance
 Type: Regulation
 Subject Matter: Europe;  plant product;  economic policy;  trade;  organisation of transport
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 9/28 15. 1. 98 COMMISSION REGULATION (EC) No 95/98 of 14 January 1998 amending Regulation (EC) No 2133/96 as regards the deadline for payment of the second instalment of the special temporary allowance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3438/92 of 23 November 1992 laying down special measures for the transport of certain fresh fruit and vegetables origin- ating in Greece (1), as last amended by Regulation (EC) No 1600/96 (2), and in particular Article 3 thereof, Whereas Commission Regulation (EC) No 2133/96 (3) lays down detailed rules for the application of the special measures for the transport of certain fresh fruit and veg- etables originating in Greece and dispatched in 1996; Whereas, owing to administrative difficulties arising from the management of those measures, the competent Greek authorities have not been able to pay the second instal- ment of the special temporary allowance by the deadline laid down in Article 3(3) of that Regulation; whereas the deadline for that payment should accordingly be extended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In Article 3(3) of Regulation (EC) No 2133/96, 15 October 1997, is hereby replaced by 31 January 1998. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 350, 1. 12. 1992, p. 1. (2) OJ L 206, 16. 8. 1996, p. 45. (3) OJ L 285, 7. 11. 1996, p. 13.